DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Species 1 (Claim 1-24) in the reply filed on 01/25/2021 is acknowledged.  The traversal is on the grounds that the examination of all of the claims is not believed to create an undue burden on the USPTO and that the subject matter among the Species 1 and 4 is not independent and distinct as required by statute.  This is not found persuasive because the Examiner has established the two criteria for a proper restriction; at least, different keywords in performing the searches would be required for the Species identified by the Examiner. Applicant has not explained how using different, non-overlapping keyword searches does not form a proper basis when the claims have been shown to be directed to separate, non-obvious subject matters where disparate, non-overlapping searches would be required. The Examiner has fulfilled the guidelines for a proper restriction by providing a prima facie position showing the separate status in the art and the different field of search as defined in MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
 It should be noted that, claims 25-53 will be treated as cancelled when this application is in condition for allowance.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dimitri P. Dovas (Reg. No. 51,627) on 02/16/2021. The application has been amended as follows: 

Please amend claims 25-53 as follows:

25.            (Cancelled) 
26.            (Cancelled) 
27.            (Cancelled) 
28.            (Cancelled) 
29.            (Cancelled) 
30.            (Cancelled) 
31.            (Cancelled) 
32.            (Cancelled) 
33.            (Cancelled) 
34.            (Cancelled) 
35.            (Cancelled) 
36.            (Cancelled) 
37.            (Cancelled) 
38.            (Cancelled) 
39.            (Cancelled) 
40.            (Cancelled) 
41.            (Cancelled) 
42.            (Cancelled) 
43.            (Cancelled) 
44.            (Cancelled) 
45.            (Cancelled) 
46.            (Cancelled) 
47.            (Cancelled) 
48.            (Cancelled) 
49.            (Cancelled) 
50.            (Cancelled) 
51.            (Cancelled) 
52.            (Cancelled) 
53.            (Cancelled) 

	==================== End of Examiner’s Amendment ==================
	
	Allowable Subject Matter

Prior art Broadhead et al. (Pub. No.: US 2013/0124328) teaches a method and system for user classifier being machine learner classifier that assigns users to groups [see paragraph [0056]). Further, Broadhead et al. teaches a user log file is extracted from user log files. The user log contains such information as user ID, URL, …, and other user information, such as referring URL, user demographic data such as age and gender (see paragraph [0058]).
Stafford et al. (Pub. No.: US 2016/0300388) teaches the content processor determines whether one or more of the interactive objects have a rating and/or a type associated with an age that is within a pre-determined range from an age of the user accessed from the profile information. The content processor determines that the interactive object has a rating of everyone 10+ and the user is less than 10 years old to determine that the rating is associated with an age that is outside the pre-determined range from the age of the user (see paragraph [0039]).
Oliver et al. (Pub. No.: US 2013/0227225) teaches information associated with the location of the use, the time of the use, and the consumed content during the use, etc., may be processed to determine the user's age range (e.g., child, mature teen, adult, etc.) (see paragraph [0026] and [0050]).
Prior art Duggal et al. (Pub. No.: US 2016/0140618) teaches determine the age ranges of a use by estimating the age of users commonly associated with specific types of content (see paragraph [0078]).
Prior art Caplan (Pub. No.: US 2018/0063857)  teaches use time for a user is time allotted or permitted for all user devices (see paragraph [0056]). 
Prior art Ling et al. (Pub. No.: US 2011/0035768) teaches parental control implementing usage control which constrains the usage of certain contents by placing time-limits on usage or forbidding certain types of usage (see paragraph [0004]). 
However, above listed prior arts individually and in combination does not specifically disclose, teach or suggest, “receiving an age of a first user of a particular user group; monitoring a first user device via a first application executed by at least one processor of the first user device, the first user device assigned to the particular user group; determining via the first application a first time of use on the first user device and first network destinations accessed by the first user device; applying the first classifier to 
Dependent claims 2-24 are also allowable because they depend on claims containing allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MENG LI/Primary Examiner, Art Unit 2437